Citation Nr: 0833326	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-37 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to an initial evaluation in excess of 20 
percent for a right ankle fracture.

4.  Entitlement to an initial compensable evaluation for a 
left femur fracture.

5.  Entitlement to a 10 percent rating in accordance with 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of April 2006 and September 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

During the pendency of this appeal, by way of a December 2006 
rating decision, the RO increased the veteran's right ankle 
fracture rating from 0 percent to 20 percent disabling, 
effective October 31, 2005.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
case, the veteran appealed the initial assignment of 0 
percent (noncompensable) evaluations for his left femur 
fracture and right ankle fracture.  Consequently, the Board 
has characterized these issues on appeal as claims for higher 
initial evaluations of original awards.  Analysis of these 
issues requires consideration of the rating to be assigned 
effective from the date of award of service connection--in 
this case, October 31, 2005.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
tinnitus.

2.  The veteran does not have a current diagnosis of 
peripheral neuropathy.

3.  The veteran's right ankle fracture is manifested by 
dorsiflexion to 10 degrees and plantar flexion to 5 degrees, 
which equates to marked limitation of motion; no ankylosis 
has been shown

4.  The veteran's fracture of the left femur is manifested by 
subjective complaints of limitation in walking and standing 
due to pain; objectively, the hip is not ankylosed, there is 
no flail joint, fracture, or malunion of the hip or femur.

5.  The veteran has been awarded a compensable schedular 
rating from October 31, 2005.


CONCLUSIONS OF LAW

1.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).

2.  The veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  The criteria for a higher initial evaluation, in excess 
of 20 percent, for right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, and 
5274.  (2007).

4.  The criteria for an initial compensable evaluation for a 
left femur fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5250, 5251, 
5252, 5253, 5254, 5255 (2007).

5.  The award of a 10 percent rating in accordance with 
38 C.F.R. § 3.324 is precluded by law.  38 C.F.R. § 3.324 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in December 2005, March 2006, 
and December 2006, prior to the initial adjudication of the 
claim.  Specifically, regarding VA's duty to notify, the 
notifications to the veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
ones now before the Board.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected right ankle fracture and left femur 
fracture would appear to fall squarely within the fact 
pattern above.  Thus, no additional VCAA notice was required 
with respect to these issues on appeal.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured examinations in furtherance of his left femur 
fracture, right ankle fracture and tinnitus claims.  As to 
whether further action should have been undertaken by way of 
obtaining medical opinion on the question of service 
connection for peripheral neuropathy, the Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: 1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, the competent medical evidence 
does not show that the veteran currently suffers from 
peripheral neuropathy in any part of his body.  Additionally, 
there is no indication that the veteran experienced symptoms 
of peripheral neuropathy during service or that any 
peripheral neuropathy may be associated with his military 
service.  Consequently, given the standard of the regulation, 
the Board finds that VA did not have a duty to assist that 
was unmet.  VA has no duty to inform or assist that was 
unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

Tinnitus

The veteran was afforded a VA audiologic examination in 
February 2006.  At this examination, the veteran reported 
that he worked as a radioman and gunner on a catapult plane; 
however, he specifically denied any ringing or buzzing sounds 
in his ears.  On examination, the examiner specifically 
stated that no tinnitus was present.  The record does not 
contain any other medical evidence which shows a diagnosis of 
tinnitus.  Additionally, the Board notes in passing that the 
service medical records do not show evidence of tinnitus.  As 
such, because the evidence does not show that the veteran has 
the disability for which benefits are being claimed, service 
connection for tinnitus must be denied.  

Peripheral Neuropathy

After examining the record, the Board finds that the medical 
evidence does not contain a current diagnosis of peripheral 
neuropathy.  Further, the service medical records do not show 
signs or symptoms of peripheral neuropathy.  Again, because 
the record contains no evidence of a current chronic 
disability, the analysis ends, and service connection cannot 
be granted.  See Degmetich v. Brown, 104 F. 3d 1328, at 1333.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  On the basis of the above analysis, 
and after consideration of all the evidence, the Board finds 
that the preponderance of the evidence is against these 
service connection claims.  

III. Higher initial ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2007).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the veteran's left femur fracture, and right ankle 
fracture to determine if the evidence of record entitles him 
to a compensable rating for his left femur fracture, or a 
rating higher than 20 percent for his right ankle fracture, 
at any point since the initial award of service connection-
October 31, 2005.

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As will be discussed below, the examiner took these 
factors into account when assessing the veteran's right ankle 
fracture.

The veteran was involved in a motor vehicle accident in 1946, 
two days after being discharged from service, and sustained a 
right ankle fracture in addition to a left femur fracture.  
He was hospitalized for an extended period of time and 
underwent an operative repair of the left femur, and the 
right ankle was casted.  The veteran alleges that both 
disabilities have grown worse over time and that he now 
experiences increased pain in his right ankle.

Right ankle fracture

An April 2006 orthopedic consultation note shows that 
although the veteran had been doing fairly well over the past 
30 years since the accident, he recently began experiencing 
increased pain in the right ankle that had started to impact 
his activities of daily living.  On examination, the examiner 
noted that while sitting, the veteran had a fair amount of 
dorsiflexion and plantar flexion, but noted that his hind 
foot appeared to be locked in valgus, and he did not have any 
subtalar motion.  X-rays revealed severe degeneration of all 
the ankle joints, and the examiner assessed the veteran with 
a significant post-traumatic arthrosis.

A July 2004 physical therapy consultation revealed 
dorsiflexion to 0 degrees, and plantar flexion to 22 degrees, 
and noted 5/5 strength in all planes.

The veteran was afforded a VA examination in November 2006.  
At this examination, the veteran reported that flare-ups 
occurred when he was on his feet, and stated that the flare-
ups occurred daily and lasted a few minutes.  The examiner 
noted that the veteran had a very difficult time walking and 
standing, noting that he could walk 50 to 100 feet very 
slowly and cautiously; and noted that he used a brace because 
of severe weakness in the right ankle, and had been wearing 
it for the past six months.

On examination, the examiner noted dorsiflexion to 10 
degrees, and plantar flexion to 5 degrees.  The examiner 
stated that there was no lateral or medial movement of the 
foot or ankle at all, and noted that the veteran had severe 
post-traumatic arthrosis with a hind foot valgus deformity.  
The examiner noted that three additional dorsiflexion and 
plantar flexion exercises were conducted to the above-
mentioned limits with mild pain, moderate to severe weakness 
and fatigue, but no incoordination.  The examiner noted that 
although there was mild painful joint motion, there was no 
additional limitation following repetitive use; and noted 
that the veteran's right ankle disability interfered severely 
with numerous daily activities.  The examiner diagnosed the 
veteran with a right ankle fracture with arthrosis and 
degenerative changes and weakness.  The examiner stated that 
the joints were not ankylosed.

An x-ray of the right ankle taken at the time of the 
examination revealed a post-traumatic deformity of the distal 
fibula, tibia and talus, and noted a partial collapse of the 
talus.  The impression was an ill-defined lytic lesion in the 
distal tibia which may represent foci of osteomyelitis, and 
extensive degenerative changes of the mortise and subtalar 
joints.

Under Diagnostic Code 5271, a 10 percent rating is for 
application when there is moderate limitation of motion.  A 
20 percent rating, the highest available under Diagnostic 
Code 5271, is for application when there is marked limitation 
of motion of the ankle.  (Full range of motion of the ankle 
for dorsiflexion is from 0 to 20 degrees, and full range of 
motion for plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II (2007).)  

As noted above, a 20 percent evaluation is the maximum amount 
of compensation available for limitation of motion of an 
ankle joint.  In order to warrant the assignment of a 30 
percent disability evaluation, there would have to be ankle 
ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
See Diagnostic Code 5270.  In fact, no higher than 20 percent 
may be assigned when there is ankylosis in plantar flexion 
less than 30 degrees.  Id.  

After a review of the evidence of record, the Board finds 
that entitlement to a higher initial evaluation for a right 
ankle fracture is not warranted.  The veteran is receiving 
the maximum amount of disability compensation allowable under 
Diagnostic Code 5271 for his right ankle.  The November 2006 
examiner specifically noted that the right ankle was not 
ankylosed.  Therefore, a 30 percent disability evaluation for 
the right ankle pursuant to Diagnostic Code 5270 is not 
warranted.

The Board notes that other potentially applicable diagnostic 
codes relating to ankle disorders include Diagnostic Code 
5272 (ankylosis of the subastragalar or tarsal joint), 
Diagnostic Code 5273 (malunion of the os calcis or 
astragalus), and Diagnostic Code 5274 (astragalectomy).  
However, the maximum rating available under these diagnostic 
codes is 20 percent, and additionally, there is no evidence 
of record reflecting that the veteran has any of the 
aforementioned disabilities.  Therefore, these diagnostic 
codes are not for application.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for a higher initial evaluation for his 
right ankle fracture.

Left femur fracture

At the November 2006 VA examination, the veteran stated that 
he currently had no symptoms or complaints related to his 
left femur fracture, and had not experienced any problems 
with his left femur for a long time.  Because of this 
statement, the examiner noted that there was no specific 
examination of the left femur, other than noting a long scar 
over the femur.  However, the examiner reported that the 
veteran's gait was antalgic, with poor propulsion, and noted 
that the veteran had a half inch to one-inch shortening of 
his left leg, but noted no evidence of abnormal weight 
bearing, loss of bone, inflammatory arthritis or joint 
ankylosis.

Here, an initial compensable evaluation under Diagnostic 
Codes 5254 and 5255 require flail joint, fracture, or 
malunion of the hip or femur.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5254, 5255.  Specifically, under diagnostic 
code 5255, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation.  Malunion of the 
femur with moderate knee or hip disability warrants a 20 
percent evaluation.  Malunion of the femur with marked knee 
or hip disability warrants a 30 percent evaluation.  Fracture 
of surgical neck of femur, with false joint; or fracture of 
shaft or anatomical neck of femur with nonunion, without 
loose motion, weight bearing preserved with aid of brace, 
warrants a 60 percent evaluation.  The highest rating 
available under that code, 80 percent, is warranted for 
fracture of shaft or anatomical neck of femur, with nonunion, 
with loose motion (spiral or oblique fracture).  Limitation 
of flexion of the thigh must be to 45 degrees for a 10 
percent rating.  Diagnostic Code 5252.  Limitation of 
adduction, abduction, or rotation of the thigh also warrants 
compensable ratings.  Diagnostic Code 5253.  

In this case, the Board finds that the veteran is not 
entitled to a compensable evaluation for a left femur 
fracture.  A higher, 10 percent evaluation under Diagnostic 
Code 5255 requires malunion of the hip or femur which has not 
been shown.  Further, the examiner noted that the veteran's 
hip joint was not ankylosed, and therefore, a compensable 
evaluation under diagnostic code 5250 is not warranted.  
Additionally, there has been no suggestion of any limitation 
of flexion, abduction, adduction, or rotation.  Diagnostic 
Codes 5252, 5253.  Lastly, the veteran himself stated that he 
had no complaints related to his left femur, noting that it 
had not bothered him for a long time.  See November 2006 VA 
examination.  As such, the Board finds that the veteran is 
not entitled to an initial compensable evaluation for his 
left femur fracture.

Although the veteran has described his right ankle fracture 
and left femur fracture as being so severe that he deserves a 
higher rating, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2007).  The current evidence of record 
does not demonstrate that the veteran's right ankle fracture 
or left femur fracture has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It bears emphasis that the schedular rating 
criteria are designed to take symptoms affecting 
employability into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  Given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
these issues to the VA Central Office for consideration of 
extraschedular evaluations is not warranted.

38 C.F.R. § 3.324

The provisions of 38 C.F.R. § 3.324 allow for the award of a 
single compensable (10 percent) rating when a veteran 
experiences two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability.  However, such a rating (10 percent 
under 38 C.F.R. § 3.324) may not be combined with any other 
rating.  38 C.F.R. § 3.324.  This means that, because the 
veteran is already in receipt of a compensable rating (in 
this case, 20 percent), he may not be awarded a 10 percent 
under § 3.324.  This outcome is controlled by regulation, 
which means that the claim for such a benefit must be denied 
as a matter of law.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for a right ankle fracture is denied.

Entitlement to an initial compensable evaluation for a left 
femur fracture is denied.

Entitlement to award of a 10 percent rating in accordance 
with 38 C.F.R. § 3.324 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


